DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 & 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khlat et al. (hereinafter, Khlat) (US 10,230,340 B1).
Regarding claim 1, Khlat (Figs. 2, 3A & 5) discloses a notch circuit (e.g., notch circuit 44 of Fig. 2), electrically connected to a first power amplifier (e.g. amplifier 40 which include plurality amplifiers, see Figs. 2 or 5) being configured for amplifying a first input transmission signal to generate a first output transmission signal, wherein the notch circuit comprises: an inductor (see Fig. 3A, notch filter 44A which includes inductor 56), electrically connected to the first power amplifier, configured for receiving a first supply voltage (e.g. supply VCC), wherein an amplitude of the first supply voltage 
Regarding claim 2, wherein the first supply voltage (e.g., supply VCC) is provided by an envelope tracking module (see tracker circuit 36 of Fig. 2).
Regarding claim 3, wherein the capacitor is electrically connected to a second supply voltage (see ground terminal 46).
Regarding claim 4, wherein the notch circuit is electrically connected to a second power amplifier (see Fig. 5, plurality amplifiers as shown in circuit 96).
Regarding claim 5, wherein the second power amplifier (Fig. 5, amplifier 96) receives and amplifies a second input transmission signal and accordingly generates a second output transmission signal.
Regarding claim 7, wherein the notch circuit is electrically connected to a switch (Fig. 3A, switch 64A), and the switch is electrically connected to a second supply voltage (see ground terminal 46), wherein the switch is configured for selectively enabling the notch circuit.
Regarding claim 14, Khlat (Figs. 2, 3A & 5) discloses a power amplifier module (see amplifier circuit 40 and 96 as shown in Fig. 5), comprising: a power amplifier (Figs, 2 & 5, amplifier 40), configured for receiving a first supply voltage (VCC), and amplifying a first input transmission signal to generate a first output transmission signal based on the first supply voltage, wherein an amplitude of the first supply voltage varies with the first input transmission signal; and a notch circuit (Notch circuit 46), electrically 
Regarding claim 15, wherein the power amplifier module is electrically connected to an envelope tracking module (e.g., tracker circuit 36A being connected to amplifier circuit 40 & 96), and the envelope tracking module provides the first supply voltage.
Regarding claim 16, further comprises: a switch (see switch 64A of Fig. 3A), electrically connected to the capacitor and a second supply voltage (see ground terminal 46), configured for selectively enabling the notch circuit.
Regarding claim 17, wherein the notch circuit, the switch and the power amplifier are integrated into an integrated circuit (the circuit of Khlat may be used in the mobile communication devices, see Column 1, lines 38-39 and see Column 7, lines 34-36 which states “printed circuit board”).
Regarding claim 18 is rejected in the same manner as discussed above in claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-13 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat.
Regarding claim 6, Khlat teaches all of the limitations of claim 5 as set forth in the rejection of record except for the first output transmission signal is corresponding to a first frequency band, and the second output transmission signal is corresponding to a second frequency band, wherein the first frequency band is lower than the second frequency band.

Regarding claim 8, Khlat teaches all of the limitations of claim 7 as set forth in the rejection of record except for the notch circuit operates in a first mode, the switch is turned on, the first power amplifier is enabled, and the second power amplifier is disabled; and when the notch circuit operates in a second mode, the switch is turned off, the first power amplifier is disabled, and the second power amplifier is enabled.
However, the selection of the particular characteristics of the notch circuit operates in a first mode, the switch is turned on, the first power amplifier is enabled, and the second power amplifier is disabled; and the notch circuit operates in a second mode, the switch is turned off, the first power amplifier is disabled, and the second power amplifier is enabled is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before effective filing date the invention was made to select or set the notch circuit operates in a first mode, the switch is turned on, the first power amplifier is enabled, and the second power amplifier is disabled; and 
Regarding claim 9, Khlat teaches all of the limitations of claim 4 as set forth in the rejection of record except for a modulated bandwidth of the first supply voltage is less than a first frequency separation between a center frequency of the first output transmission signal and a center frequency of a first receiver band.
However, the selection of the particular characteristics of a modulated bandwidth of the first supply voltage is less than a first frequency separation between a center frequency of the first output transmission signal and a center frequency of a first receiver band is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to select a modulated bandwidth of the first supply voltage is less than a first frequency separation between a center frequency of the first output transmission signal and a center frequency of a first receiver band since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 10 & 11, Khlat teaches all of the limitations of claim 4 as set forth in the rejection of record except for the center frequency of the first output transmission signal is lower than the center frequency of the first receiver band and/or the center frequency of the first output transmission signal is higher than the center frequency of the first receiver band.

Regarding claim 12, Khlat teaches all of the limitations of claim 1 as set forth in the rejection of record except for the first frequency separation is less than a second frequency separation between a center frequency of the second output transmission signal and a center frequency of a second receiver band.
However, the selection of the particular characteristics of the first frequency separation is less than a second frequency separation between a center frequency of the second output transmission signal and a center frequency of a second receiver band is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to select the first frequency separation is less than a second frequency separation between a center frequency of the second output transmission signal and a center frequency of a second receiver band since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 13, Khlat teaches all of the limitations of claim 1 as set forth in the rejection of record except for inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz.
However, the selection of the particular characteristics of inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to select inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 19, Khlat teaches all of the limitations of claim 4 as set forth in the rejection of record except for a first modulated bandwidth of the first supply voltage is less than a first frequency separation between a center frequency of the first output transmission signal and a center frequency of a first receiver band.
However, the selection of the particular characteristics of a first modulated bandwidth of the first supply voltage is less than a first frequency separation between a center frequency of the first output transmission signal and a center frequency of a first receiver band is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to select a first modulated bandwidth of the first supply voltage is less than a first frequency separation between a center frequency of the first output transmission signal 
Regarding claim 20, Khlat teaches all of the limitations of claim 4 as set forth in the rejection of record except for inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz.
However, the selection of the particular characteristics of inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to select inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842